Citation Nr: 0309157	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  00-04 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than March 31, 
1999, for grant of a 30 percent rating for pseudofolliculitis 
barbae.  

2.  Entitlement to service connection for seborrheic 
dermatitis.

3.  Entitlement to an increased rating for pseudofolliculitis 
barbae with acne vulgaris, currently rated as 30 percent 
disabling. 

(Entitlement to vocational rehabilitation services, 
entitlement to service connection for a mental disorder to 
include major depressive disorder secondary to service-
connected pseudofolliculitis barbae with acne vulgaris, 
service connection for a stomach condition, for a left eye 
disorder, and for a left great toe and a right great toe 
disorder, and entitlement to a total disability rating for 
compensation purposes based on individual unemployability 
will be addressed in a later decision)




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from March 1978 to May 1980.

This appeal arises from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that determined that claims of entitlement 
to service connection for seborrheic dermatitis and for acne 
vulgaris were not well grounded.  That rating decision also 
denied an increased rating for pseudofolliculitis barbae 
(PFB).  In a December 1999 rating decision, the RO assigned a 
30 percent rating for PFB effective from March 31, 1999; 
however, the veteran has voiced continued dissatisfaction 
with both the disability rating and the effective date for 
that rating.  The RO issued statements of the case (SOCs) on 
all issues and the veteran timely appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.

In an August 2001 decision, the RO granted service connection 
for acne vulgaris; however, the veteran has voiced 
dissatisfaction with the rating assigned and thus the appeal 
is continued.  The August 2001 decision denied service 
connection for seborrheic dermatitis on the merits and that 
issue remains on appeal.  

Inasmuch as a higher evaluation for PFB is available, and as 
the issue of an increased rating was already in appellate 
status at the time of the December 1999 rating action, the 
Board will consider entitlement to an increased rating for 
PFB, to include acne vulgaris, for the entire appeal period.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The veteran 
disagrees with the propriety of rating both PFB and acne 
vulgaris as a single disability.  The Board will address this 
as a rating issue.  

In January 2003, the veteran also gave testimony to the 
undersigned member of the Board.

The Board is undertaking additional development on the issues 
of entitlement to vocational rehabilitation services, 
entitlement to service connection for a mental disorder, and 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability, pursuant to 38 
C.F.R. § 19.9(a)(2).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903.  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.  The 
claims of service connection for a stomach condition, for a 
left eye disorder, and for a left great toe and a right great 
toe disorder will be referred to the RO in a later decision.


FINDINGS OF FACT

1.  The veteran did not appeal a January 1989 rating decision 
that continued a 10 percent rating for PFB. 

2.  It is factually ascertainable from a VA treatment report 
dated April 22, 1998, that PFB increased in severity.  

3.  The RO received the veteran's request for an increased 
rating within a year after April 22, 1998.  

4.  It is at least as likely as not that seborrheic 
dermatitis began during active service.  

5.  PFB with acne vulgaris and seborrheic dermatitis is 
currently manifested by massive scarring of the face and 
neck, repugnancy, papules, deep cystic lesions, eczema, and 
hypo-pigmentation of the face, back of neck, and torso with 
flare-ups of scaling, crusting, bleeding, pain, and 
exudation; use of steroidal agents and/or near constant 
systemic therapy is shown.  


CONCLUSIONS OF LAW

1.  An effective date of April 22, 1998, is warranted for a 
30 percent schedular rating for PFB with acne vulgaris.  
38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400 
(2002).

2.  Seborrheic dermatitis was incurred during active service.  
38 U.S.C.A. §§ 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

3.  The criteria for a 50 percent schedular rating for PFB 
with acne vulgaris and seborrheic dermatitis are met prior to 
August 30, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic 
Codes 7800, 7806 (effective prior to August 30, 2002).

4.  The criteria for a 60 percent schedular rating for PFB 
with acne vulgaris and seborrheic dermatitis are met from 
August 30, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic 
Codes 7800, 7806 (effective August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

During the pendency of this appeal, the VCAA was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326) (2002).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The VCAA requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary (i.e., to VA) that is 
necessary to substantiate the claim.  VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In Karnas, supra, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as the Court) held 
that where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  The 
Court has also held that where a Board decision addresses a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

The Board finds that the veteran is not prejudiced by its 
consideration of these claims pursuant to this new 
legislation and implementing regulations insofar as VA has 
already met all notice and duty to assist obligations under 
the new law, to include as delineated under the newly 
promulgated implementing regulations.

The veteran in this case has been notified as to the laws and 
regulations governing service connection, evaluation of 
service-connected disabilities, and assignment of effective 
dates.  He has, by information letters, rating actions, a 
statement of the case and supplemental statements of the 
case, been advised of the evidence considered in connection 
with his claims, and what evidence that is potentially 
probative or not probative of the claims.  38 C.F.R. § 
3.159(b)(1), (e).  The RO has attempted to obtain, and has 
associated with the claims file, all pertinent service 
records, VA medical records, and the private medical records 
identified by the claimant.

The Board emphasizes that by letters dated in March and 
November 2001, the RO notified the veteran of the provisions 
of the VCAA and its potential impact on his claims, allowing 
him an additional period of time in which to present evidence 
and/or argument in support of the appeal.  In those letters, 
the RO requested that the veteran submit any relevant 
evidence and offered to assist in obtaining that evidence if 
the veteran so desired.  The March 2002 statement of the case 
gave notice of what evidence the appellant needed to submit 
and what evidence VA would try to obtain.  During the hearing 
in January 2003, the undersigned Board member gave the 
veteran a copy of the latest rating criteria for evaluation 
of skin disorders and allowed him 60 days to submit any 
additional argument or evidence in the matter.  Thus, the 
duty to notify and assist provisions set forth in Quartuccio, 
16 Vet. App. at 187, have been met.  

II.  Earlier Effective Date

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for an increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West. 2002); 38 C.F.R. § 3.400 (2002).  Regarding 
claims for increased ratings, however, the regulation 
provides an exception.  Paragraph (o)(2) states that for 
disability compensation, the effective date is the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if a claim is received 
within 1 year from such date otherwise, date of receipt of 
claim.  § 3.400(o)(2) (2002).

The RO assigned a 10 percent rating for PFB in a December 
1986 rating decision and the veteran did not appeal that 
decision.  In January 1989, the RO continued the 10 percent 
rating and the veteran did not appeal.  The RO received the 
veteran's request for an increased rating for PFB on March 
31, 1999.  The veteran underwent a VA compensation and 
pension examination for the skin in June 1999.  

The June 1999 VA skin examination reflects that the veteran 
currently took Doxycycline, 100 mg, twice per day, used 
shampoo, and allowed his facial hair to grow.  The veteran 
reported that in 1997 papules, pustules, and cysts erupted in 
the beard and the back of the neck and that scaling in the 
scalp occurred during that time.  The report notes that skin 
lesions occasionally itched and painful cysts occasionally 
developed.  There were multiple scars described as ice pick 
and broader with papules and some loss of pigmentation and 
hair in facial areas.  There was no ulcer but there was some 
minimal scaling of the scalp and papules on the back of the 
neck.  The diagnoses were pseudofolliculitis, acne vulgaris, 
and seborrheic dermatitis.  

In August 1999, the RO issued a rating decision that denied 
an increased rating for PFB. The rating decision specifically 
found that the June 1999 VA examination report did not show 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  

In November 1999, the veteran submitted private and VA 
medical records.  The private records are from Gerald 
Burnett, M.D., and are dated in March 1990 and July 1992.  
Along with these records, the veteran submitted an 
instruction sheet for the use of isotretinoin, which is a 
drug used to treat severe, disfiguring nodular acne.  

VA clinical reports submitted in November 1999 include 
several relevant reports that predate March 31, 1999.  An 
April 22, 1998, report reflects that the veteran had had a 
peeling rash on his face about a year.  The skin over the 
malar area was hypopigmented and there were lesions on the 
chest.  Ear lesions were suspicious for discoid rash.  A May 
12, 1998, report reflects that the veteran still had a facial 
rash.  A May 21, 1998, report notes erythematous patches 
along the nasolabial folds along the eyebrows with acne scars 
and mild scaling.  The impression was seborrheic dermatitis.  
An August 27, 1998, report reflects that the veteran was 
using Desonide cream and over-the-counter dandruff shampoo 
and that seborrheic dermatitis had resolved.  A November 30, 
1998, report notes hypopigmented areas on either side of nose 
with acne scars.  A February 1999 report reflects that a 
specially prescribed soap and lotion were not helping.  The 
examiner noted 6 to 7 papules in the veteran's beard and some 
scarring.  A March 11, 1999, report notes that the veteran 
was using Amoxicillin and a cream for acne vulgaris and for 
seborrheic dermatitis.  

In a December 1999 rating decision, the RO granted a 30 
percent rating for PFB, effective from March 31, 1999, based 
evidence of constant exudation or itching, extensive lesions, 
or marked disfigurement.  The rating decision discusses the 
1998 VA outpatient treatment reports. 

In a May 2000 SOC, the RO discussed the effective date 
assigned and determined that the effective date had been 
assigned based on the results of the June 1999 VA examination 
report.  

In June 2000, the veteran requested a 1980 effective date for 
a 30 percent rating on the basis that the first rating 
decision that denied the claim in 1982 did not mention that 
he had any "recourse".  

In March 2001, the RO sent a letter to the veteran notifying 
him of the provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA).  The letter notified the veteran that he must 
provide any relevant medical evidence or inform the RO of 
such evidence and they would help him obtain it.  

In August 2001, the RO granted service connection for acne 
vulgaris and included it in the rating assigned for PFB, 
which was rated 30 percent disabling under Diagnostic Code 
7899-7806.

Applying the effective date rules set forth above, the Board 
finds that the VA treatment reports dated within the one-year 
period prior to March 31, 1999, show that an increase in 
disability had occurred.  Although the RO found that the 
earliest evidence of increased severity was contained in the 
June 1999 VA examination report, and not the earlier dated 
treatment reports, the RO discussed the June 1999 examination 
report in its August 1999 rating decision and specifically 
found no evidence of an increase in severity.  In its 
December 1999 rating decision, the RO did not discuss the VA 
examination report, but rather discussed the earlier dated VA 
treatment reports, and then found that an increase in 
severity had occurred.  The Board notes that of the reports 
dated within the one-year period prior to March 31, 1999, a 
report dated April 22, 1998, reflects a peeling rash on the 
face, hypopigmentation of the malar area, lesions on the 
chest, and ear lesions.  The Board finds this to be evidence 
of an increase in severity.  Thus, the date of the report, 
April 22, 1998, may be assigned as the effective date for a 
30 percent rating.  

The veteran claims that the effective date should be the day 
following discharge from active service.  This is based on no 
notice of "recourse" in a 1982 rating decision.  Review of 
the claims files reflects that the veteran' first service 
connection claim for a skin condition was denied in 1983.  
The veteran was notified of that decision and of his appeal 
rights in a letter dated June 30, 1983.  He had a year to 
appeal that decision but he did not appeal.  The next 
communication was received from the veteran on August 20, 
1986.  This communication resulted in a grant of service 
connection for PFB and a 10 percent rating effective from 
August 20, 1986, and the veteran did not appeal that 
decision.  Thus, the veteran was given notice of his appeal 
rights along with the first decision and his claim has no 
merit.  

III.  Service Connection for Seborrheic Dermatitis 

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by SMRs, or for which the veteran 
seeks service connection, must be considered on the basis of 
the places, types, and circumstances of his service as shown 
be service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a condition is 
not shown to be chronic, then continuity of symptomatology is 
required to support the claim.  38 C.F.R. § 3.303(b).  

The veteran's service medical records (SMRs) contain no 
mention of seborrheic dermatitis; however, they contain 
numerous reports of treatment for PFB.  The SMRs reflect that 
because PFB was a problem, the veteran underwent numerous 
skin treatments prior to his administrative discharge from 
the Marine Corps.  Although his records clearly reflect that 
he received an administrative separation because his PFB 
precluded meeting appearance standards, his May 1980 
separation examination report reflects that his skin was 
examined and found to be normal.  There is no report of 
medical history for the separation examination.  

In his original service connection claim submitted in March 
1983, the veteran mentioned only PFB.  The veteran underwent 
a VA skin examination in November 1988 and PFB was the only 
diagnosis.  

According to a June 1999 VA compensation and pension 
examination report for skin diseases, scaling on the scalp 
was observed and the diagnoses included seborrheic 
dermatitis.   

The RO subsequently received VA outpatient treatment reports 
dated in 1998 that note that erythematous patches along the 
nasolabial folds along the eyebrows with mild scaling were 
felt to be seborrheic dermatitis.  Desonide cream was 
prescribed.  An August 1999 report mentions PFB, Pityriasis 
Alba, seborrheic dermatitis on the scalp, eczema, and cystic 
acne vulgaris. 

In his November 1999 NOD, the veteran claimed that he might 
have had seborrheic dermatitis during active service but that 
his examiners during active service were not likely to have 
recorded the condition.  

In his January 2000 substantive appeal, the veteran reported 
that he had seen a dermatologist since 1980 and that his 
dermatologist, Dr. Burnett, reported dermatitis in 1989.  The 
veteran submitted copies of Dr. Burnett's reports the 
earliest of which is dated in November 1989, which mentions 
seborrheic dermatitis.   

According to a July 2000 VA compensation and pension 
examination for skin diseases report, the claims file was not 
available for review.  The examiner noted that PFB and acne 
vulgaris began during active service but felt that the 
veteran's seborrheic dermatitis was of more recent onset; 
however, the examiner further stated, "but, I cannot be sure 
from his history whether or not he had a dermatitis at that 
time or not, but it is certainly possible".  The examiner 
noted dermatitis around the nose and on the scalp.  The 
relevant diagnosis was seborrheic eczema or seborrheic 
dermatitis of the face and scalp.  The examiner also 
determined that there was no relationship between PFB and 
seborrheic dermatitis and acne vulgaris.  

In March 2001, the RO sent the veteran a VCAA notice letter.  

In January 2003, the veteran testified that he had seborrheic 
dermatitis for a long time.  He testified that he saw doctors 
and medical corpsmen during active service, but no 
dermatologist.  He recalled that he had scaling on his ears, 
neck, and head during active service.  He explained that 
serving in the infantry, he was sometimes under field 
conditions where he could not wash or use the lotion that was 
necessary to control the condition.  

The above mentioned evidence that favors the service 
connection claim includes the July 2000 VA skin examiner's 
remark that "it is certainly possible" that seborrheic 
dermatitis dated back to active service.  The examiner did 
not review the claims files; however.  The favorable evidence 
also includes the veteran's testimony that he observed the 
skin condition during active service and has had continuous 
symptoms since then.  

Arguing against the claim is the fact that the SMRs do not 
mention seborrheic dermatitis.  However, this is partially 
overcome by VA examiner's opinion that it might have been 
present nonetheless.  The separation examination report 
indicates that on examination the veteran's skin was entirely 
normal.  The Board questions the accuracy of that report, 
however, because while it reflects that the veteran's skin 
was entirely normal, he was being administratively discharged 
from the service for chronic PFB.  Thus, the Board finds that 
the probative value of the separation examination report is 
diminished.  

After considering all the evidence of record, including the 
veteran's testimony, the Board finds that a state of relative 
equipoise exists in this matter.  Therefore, the benefit of 
the doubt doctrine is for application.  See 38 U.S.C.A. 
§ 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 58 
(1991).  Resolving any remaining doubt in favor of the 
veteran, the Board finds that it is at least as likely as not 
that seborrheic dermatitis began during active service and 
therefore grants service connection for seborrheic 
dermatitis.  

IV.  Increased Rating for PFB with Acne Vulgaris and 
Seborrheic Dermatitis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2002).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10.  

Review of relevant evidence reflects that in March 1999, the 
veteran requested increased benefits for PFB, which had been 
rated as 10 percent disabling since 1986.  In March 1999, he 
reported that his service-connected skin condition was 
embarrassing and humiliating in public, that it was sometimes 
painful, and that his shirts became blood stained.  He felt 
that employment had been denied because of his appearance.  
He reported constant itching and bleeding and mentioned that 
his doctor had prescribed doxycycline. 

A June 1999 VA compensation and pension examination of the 
skin report reflects that in 1997 papules, pustules, and 
cysts erupted in the beard and the back of the neck and that 
scaling in the scalp occurred during that time.  The report 
reflects that the veteran currently took Doxycycline, 100 mg, 
twice per day, used shampoos, and allowed his facial hair to 
grow.  The report notes that skin lesions occasionally itched 
and painful cysts occasionally developed.  There were 
multiple scars described as ice pick and broader with papules 
and some loss of pigmentation and hair in facial areas.  
There was no ulcer.  The diagnoses were pseudofolliculitis, 
acne vulgaris, and seborrheic dermatitis.  

In August 1999, the RO issued a rating decision that denied 
an increased rating for PFB, then rated 10 percent disabling, 
on the basis that the evidence did not show constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  

In November 1999, the veteran submitted private and VA 
medical records.  The private records are from Dr. Burnett 
and not relevant to the period on appeal.  The VA reports 
include an April 22, 1998, report that notes a peeling rash 
on the face about a year.  The skin over the malar area was 
hypopigmented and there were lesions on the chest.  Ear 
lesions were suspicious for discoid rash.  May 1998 reports 
reflect that the veteran still had a facial rash and that he 
had erythematous patches along the nasolabial folds along the 
eyebrows with acne scars and mild scaling.  The impression 
was seborrheic dermatitis.  An August 1998 report reflects 
that the veteran was using Desonide cream and over-the-
counter dandruff shampoo and that seborrheic dermatitis had 
resolved.  A November 30, 1998, report notes hypopigmented 
areas on either side of nose with acne scars.  A February 
1999 report reflects that a specially prescribed soap and 
lotion were not helping.  The examiner noted 6 to 7 papules 
in the veteran's beard and some scarring.  A March 11, 1999 
report notes that the veteran was using Amoxicillin and a 
cream for acne vulgaris and for seborrheic dermatitis.  An 
August 1999 report notes that the veteran was to discontinue 
antifungal agents and cortisones.  

In November 1999, the veteran continued to argue that his 
face was disfigured.  

In a December 1999 rating decision, the RO granted a 30 
percent rating for PFB, effective from March 31, 1999, based 
on evidence of constant exudation or itching, extensive 
lesions, or marked disfigurement.  The decision notes that 
ulceration, extensive exfoliation, or crusting with systemic 
or nervous manifestations, or an exceptionally repugnant 
condition was not shown.  

In February 2000, the RO received color photos of the 
veteran's head, face, and neck.  Pitting of the skin is 
shown.  

According to a July 2000 VA compensation and pension 
examination for skin diseases report, the examiner noted 
dermatitis around the nose and on the scalp.  The veteran 
currently used soap, sebex Lotion, and triamcinolene cream 
and received treatment and the Washington D.C. VA Medical 
Center.  Note: triamcinolene is a synthetic glucocorticoid, 
Dorland's Illustrated Medical Dictionary 1739 (28th ed. 
1994).  Glucocorticoids are steroids, Dorland's Illustrated 
Medical Dictionary 703 (28th ed. 1994).  The major symptoms 
were pain, tenderness, and swelling.  There was marked 
scarring in the beard area with several keloid formations.  
There was redness around the nose and on the scalp.  The 
examiner determined that these symptoms were due to acne 
vulgaris with occasional flare-ups; pseudofolliculitis with 
marked scarring; marked acne scarring; and, seborrheic 
dermatitis.  The examiner noted craters on the face.  The 
examiner felt that the facial scarring was "massive" and 
"repugnant".  The examiner found nervous manifestations due 
to the skin condition.   The diagnoses were acne vulgaris 
with marked scarring; pseudofolliculitis with papules and 
deep cystic lesions and scarring, by history, no active 
lesions or cysts presently; seborrheic eczema or seborrheic 
dermatitis of the face and scalp; and, acne scarring on the 
back.  Color photos were taken.  These show extensive nodular 
scarring on the cheeks and on and under the chin, nasal 
scarring, and extensive hypopigmentation on the scalp and 
temples.

In March 2001, the RO sent the veteran a VCAA notice letter.  

In April 2001, the RO received VA outpatient treatment 
reports from the Washington, D.C. VA Medical Center.  Of 
these, a February 2000 report notes prescriptions for 
Nizoral(r) 2% shampoo, erymax 2% solution for the beard, 
desonide .05% cream for the beard, and Basis soap.  A June 
2000 report notes erythromycin 2% topical solution for the 
beard and ketoconazole (Nizoral(r)) 2%shampoo for the scalp.  
Another June 2000 report notes that the veteran tried 
hydrocortisone, Nizoral(r), and desonide and his symptoms 
worsened.  A September 2000 report notes seborrheic 
dermatitis, improved; PFB; and, eczema of the face and back.  
Medications prescribed for control of symptoms included lac-
hydrin 12% lotion, Nizoral(r) shampoo, and Synalar(r) .25% cream 
to back and chest.  The examiner felt that the veteran might 
be allergic to a steroidal cream he had used and switched him 
to Synalar(r).  

In an August 2001 rating decision, the RO granted service 
connection for acne vulgaris and recharacterized the service-
connected skin disability as PFB with acne vulgaris.  A 30 
percent rating was continued under Diagnostic Code 7899-7806.  

In September 2001, the veteran again reported that his skin 
embarrassed him.  In September 2001, he applied for a total 
disability rating for compensation purposes based on 
individual unemployability.  He reported that he left his 
last job because of his skin; however, he also reported 
hypertension and depression.  

In March 2002, the RO issued an SOC addressing the propriety 
of rating acne vulgaris and PFB as a single disability.  The 
RO noted that the symptoms of PFB and acne vulgaris were the 
same symptoms and could not be rated separately without 
violating 38 C.F.R. § 4.14.  The RO also noted that PFB and 
acne vulgaris could be rated as eczema or as facial scarring, 
but not as both, as that would also violate 38 C.F.R. § 4.14.  

In January 2003, the veteran testified before the undersigned 
member of the Board that he had been called a lizard face 
because of his skin and that his non-shaving requirement had 
made obtaining employment more difficult.  He pointed out 
that areas of his chin stay moist all the time due to 
drainage.  He named some of his medications and showed one, 
which he felt was a corticosteroid.  He testified that 
medication containing alcohol caused flare-ups as well as 
medications that had too much steroid.  He testified that he 
caught people laughing at his appearance.  The Board member 
supplied the veteran with a copy of the recently revised 
rating schedule for rating skin disorders.  

In January 2003, the veteran reported that his face was very 
disfigured with constant itching, bloody crusting, bumps and 
drainage, and that it exuded a bad odor from blood and pus.  

In February 2003, the Board received additional medical 
reports from Richmond VA Medical Center.  These reports are 
dated in 2002 and 2003.  A November 2002 report reflects that 
the veteran was using Tretinoin cream

The rating schedule for skin disorders was revised during the 
appeal period.  Therefore, both versions of the schedule must 
be considered and the version that is more favorable to the 
veteran must be applied; however, the revised version cannot, 
by law, be applied earlier than its effective date.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); VAOPGCPREC 3-2000 
(2000).  The Board observes that the effective date of the 
revision is August 30, 2002.  

The veteran's PFB with acne vulgaris and seborrheic 
dermatitis is rated by analogy to eczema as 30 percent 
disabling under Diagnostic Code 7899-7806.  The record 
reflects that the disability is currently manifested by 
massive scarring of the face and neck, repugnancy, papules, 
deep cystic lesions, eczema and hypopigmentation of the face, 
back of neck, and torso with flare-ups of scaling, crusting, 
bleeding, pain, and exudation.  Use of steroidal agents 
and/or near constant systemic therapy is shown.  

A 50 percent evaluation (the maximum available for eczema) 
requires ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or if exceptionally 
repugnant.  38 C.F.R. § 4.118, Code 7806 (effective prior to 
August 30, 2002).  

Comparing the symptoms attributed to the service-connected 
PFB, acne vulgaris and seborrheic dermatitis with the 
criteria of the former version of Diagnostic Code 7806, the 
Board finds that the criteria for a 50 percent rating are 
more nearly approximated.  A VA examiner has opined that 
there are nervous manifestations and that the condition is 
repugnant, although the examiner did not address whether the 
repugnancy was exceptional.  Because the examiner also 
reported "massive scarring" and other symptoms, the Board 
will resolve any remaining doubt in favor of the veteran and 
grant a 50 percent rating for the skin condition prior to 
August 30, 2002.  

Under the revised criteria of Diagnostic Code 7806, a 60 
percent rating is warranted where more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, or; constant or near constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12 month period.  Inasmuch as nearly half of 
the veteran's head is affected, the Board finds that the 
criteria for a 60 percent rating are more nearly 
approximated.  From August 30, 2002, a 60 percent rating is 
hereby granted.  

Considering other diagnostic codes, the Board finds only one 
other code that potentially offers a more advantageous 
rating.  This is the 80 percent rating available under the 
revised criteria of Diagnostic Code 7800.  Under Diagnostic 
Code 7800, an 80 percent rating is warranted where there is 
visible or palpable tissue loss and either gross distortion 
or asymmetry or three or more features of paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips, or; with six or more 
characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (effective August 30, 2002).

Note (1): The 8 characteristics of disfigurement, for 
purposes of evaluation under § 4.118, are:
	Scar 5 or more inches (13 or more cm.) in length.
	Scar at least one-quarter inch (0.6 cm.) wide at widest 
part.
	Surface contour of scar elevated or depressed on 
palpation.
	Scar adherent to underlying tissue.
	Skin hypo-or hyper-pigmented in an area exceeding six 
square inches 	(39 sq. cm.).
	Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area 	exceeding six square inches (39 sq. 
cm.).
	Underlying soft tissue missing in an area exceeding six 
square inches 		(39 sq. cm.).
	Skin indurated and inflexible in an area exceeding six 
square inches 			(39 sq. cm.).

38 C.F.R. § 4.118, Diagnostic Code 7800 (effective August 30, 
2002).

Comparing the symptoms with these criteria, the Board does 
not find that they more nearly approximate the criteria for 
an 80 percent rating.  There is no visible or palpable tissue 
loss and there are only two characteristics of disfigurement, 
namely, hypopigmentation around the nose and irregular skin 
texture.  Thus, overall, the Board finds that the 
requirements of a 60 percent rating, and no higher, have been 
met under the revised criteria of Diagnostic Code 7806.  This 
rating cannot be applied prior to the effective date of the 
underlying Diagnostic Code.  Therefore, a 60 percent rating 
is applied from August 30, 2002.  

The Board further finds that the RO has properly considered 
PFB and acne vulgaris as one disability.  The manifestations 
of PFB and acne vulgaris overlap to a great extent.  For 
instance, a VA examiner has found a repugnant appearance with 
nervous manifestations; however, it would be hard to 
distinguish PFB scars from acne vulgaris scars or to 
determine which skin disorder has caused repugnancy and 
nervous manifestations, if indeed the repugnancy or nervous 
manifestations were caused by only one of the skin disorders.  
Under 38 C.F.R. § 4.14, evaluation of same symptoms under 
multiple diagnostic codes is to be avoided.  Thus, these skin 
disorders should be evaluated together.  In addition, the 
seborrheic dermatitis must be evaluated with them, because 
the rating based in part on repugnance contemplates not only 
scarring and nodules, but also the peeling rash.

Discussion of the propriety of an extraschedular rating will 
be deferred pending adjudication of a claim for a total 
disability rating for compensation purposes based on 
individual unemployability. 


ORDER

1.   An earlier effective date of April 22, 1998 for a grant 
of a 30 percent rating for PFB with acne vulgaris is granted.  

2.  Entitlement to service connection for seborrheic 
dermatitis is granted.  

3.  A 50 percent evaluation for PFB with acne vulgaris and 
seborrheic dermatitis is granted prior to August 30, 2002, 
subject to the laws and regulations concerning the payment of 
monetary benefits.

4.  A 60 percent evaluation for PFB with acne vulgaris and 
seborrheic dermatitis is granted from August 30, 2002, 
subject to the laws and regulations concerning the payment of 
monetary benefits.


	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


